Citation Nr: 0421270	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
service-connected left elbow dislocation with traumatic 
arthritis (minor), currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disability on a direct basis or as secondary to the veteran's 
service-connected left elbow and left shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Army 
from August 1989 to October 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from August and November 1999 rating decisions rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran had a 
personal hearing with a Decision Review Officer (DRO) at the 
RO in January 2001.

The issue of entitlement to service connection for a right 
shoulder disability on a direct basis or as secondary to the 
veteran's service-connected left elbow and left shoulder 
disabilities is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., as addressed below in the 
REMAND portion of the decision. 

In the VA Form 9 filed in December 1999, the veteran raised 
the issue of compensation for ulnar neuropathy.  In a 
November 2001 VA examination report, the examiner listed a 
diagnosis of status post ulnar nerve transportation with 
chronic ulnar neuropathy secondary to traumatic dislocation 
of the left elbow.  Evidence of record also shows that the 
veteran is treated for chronic symptoms involving the ulnar 
nerve in his left extremity, and the January 2001 DRO hearing 
transcript includes the veteran's complaints of neurological 
symptoms concerning his left elbow, including loss of 
sensation and strength.  This issue is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of left elbow dislocation with traumatic 
arthritis (minor) are manifested by mild traumatic arthritis 
and complaints of chronic left elbow pain, with flexion 
greater than 100 degrees and extension greater than 45 
degrees.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of left elbow dislocation with traumatic 
arthritis (minor) have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010 -5206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation for Left Elbow 
Dislocation 

In an August 1999 rating decision, the RO denied the 
veteran's claim for entitlement to an increased evaluation in 
excess of 10 percent for residuals of service-connected left 
elbow dislocation with traumatic arthritis.  The veteran has 
appealed that action.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The veteran contends that an increased evaluation should be 
assigned for his service-connected residuals of left elbow 
dislocation with traumatic arthritis.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for his left elbow 
disability.

The veteran's left elbow disability involves his minor, or 
nondominant, upper extremity.  See 38 C.F.R. § 4.69 (2003).  
The veteran's service-connected residuals of left elbow 
dislocation with traumatic arthritis are currently rated as 
10 percent disabling under Diagnostic Codes 5010 - 5206.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206 (2003).   

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).  In this case, the 
veteran already has a compensable 10 percent rating. The 
veteran also cannot receive a 20 percent rating under 
Diagnostic Code 5003 because his current left elbow 
disability does not involve two or more joints.

Limitation of flexion of the forearm is rated under 
Diagnostic Code 5206.  Normal range of motion for the elbow 
is from 0 to 145 degrees.   See 38 C.F.R. § 4.71, Plate I 
(2003).  In evaluating limitation of flexion of the minor 
forearm, a 40 percent rating is assigned for limitation to 45 
degrees, a 30 percent rating is assigned for limitation to 55 
degrees, a 20 percent rating is assigned for limitation to 70 
or 90 degrees, a 10 percent rating is assigned for limitation 
to 100 degrees, and a noncompensable rating is assigned for 
limitation to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (2003).  

In evaluating limitation of extension of the minor forearm, a 
40 percent rating is assigned for limitation to 110 degrees, 
a 30 percent rating is assigned for limitation to 100 
degrees, a 20 percent rating is assigned for limitation to 90 
or 75 degrees, and a 10 percent rating is assigned for 
limitation to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207 (2003).  When flexion and extension of a forearm 
are limited to 100 degrees and 45 degrees, respectively, a 20 
percent rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208 (2003).

Under 38 C.F.R. § 4.71a, in all forearm and wrist injuries 
rated using Diagnostic Codes 5205 through 5213, multiple 
impaired finger movements due to tendon tie-up, muscle or 
nerve injury, are to be separately rated and combined not to 
exceed rating for loss of use of hand. See 38 C.F.R. § 4.71a 
(2003).  

Private treatment records dated in December 1997 indicated 
that the veteran suffered from slowing of the ulnar nerve at 
the elbow with ulnar parathesis and show that the veteran 
underwent neurolysis and submuscular transposition of the 
ulnar nerve in his left upper extremity.  An April 1998 
treatment note from the same physician, Dr. Turnage, showed 
that the veteran had full range of motion of the left elbow 
and detailed that the veteran's disability was improving 
slowly and steady since the December 1997 nerve procedure.  
An additional August 1998 treatment record noted that the 
veteran also had less sensory problems as well as no motor 
problems after the left ulnar nerve transposition in December 
1997.  It was noted that the veteran suffered from some left 
elbow ulnar neuritis in a March 1999 treatment record.  
Treatment records dated in April 1999 detail that the veteran 
continued to complain about his left arm.  In a May 1999 
treatment note, Dr. Turnage stated that the veteran's left 
elbow had "nice" range of motion and showed "significant 
improvement" since surgical release.

In a May 1999 VA neurological examination report, the veteran 
complained of left arm and shoulder pain, left hand tingling 
in his ring and little fingers, and a tendency to drop 
objects in his left hand after picking them up.  The examiner 
noted that the veteran was able to do finger to nose testing 
with fairly good accuracy and exhibited good grip strength 
bilaterally.  It was further noted that the veteran had 
vibratory sense intact, deep tendon reflexes of +1 / 4 
bilaterally, and slightly diminished light touch and pinprick 
in his two lateral fingers on the left hand.  In addition, 
the examiner stated that the veteran was unable to identify 
cold sensation in this same area as compared to his right 
hand.  The examiner noted that the veteran's findings 
suggested an injury to the left ulnar nerve at the elbow.  
The May 1999 electromyography (EMG) report was listed as 
normal.  Nerve conduction study results dated in May 1999 
were also noted as within normal range but detailed that 
there was low amplitude and a very irregular response of the 
left ulnar nerve at the elbow.

A June 1999 VA examination report showed that the veteran 
complained of chronic pain varying from mild to severe in his 
left elbow region.  It was noted that the veteran was wearing 
an elastic sleeve over his left elbow and that he had a well-
healed surgical scar on the medial aspect of his left elbow.  
Left elbow range of motion test results were listed as 
hyperextension - 10 degrees and flexion - 145 degrees.  The 
examiner also stated that the veteran had full supination and 
pronation of the left forearm, and could make a fist and 
oppose his thumb and fingertips satisfactorily.  Diagnoses of 
residuals of left elbow dislocation with arthritic changes 
and status post ulnar nerve transposition were listed in the 
June 1999 report.  The examiner noted that the veteran had 
increased pain on range of motion testing and stated that 
pain could further limit functional ability during flare-ups 
or with increased use.  However, the examiner opined "it is 
not feasible to attempt to express this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty".  A June 
1999 left elbow x-ray report listed an impression of 
"calcification inferior to the medial epicondyle could 
reflect developmental variation or possibly an old injury".     

In a November 2001 VA examination report, the veteran 
complained that his left elbow disability affected his daily 
activities like overhead reaching and lifting as well as use 
of his upper extremities.  Left elbow range of motion test 
results were listed as extension - 0 degrees and flexion - 
145 degrees.  The examiner also stated that the veteran had 
supination and pronation of the left forearm to 90 degrees.  
A diagnosis of status post ulnar nerve transposition with 
chronic ulnar neuropathy secondary to traumatic dislocation 
of the left elbow with very mild secondary posttraumatic 
arthritis was listed in the report.  The examiner further 
noted that the veteran's disability "can go through periods 
of flare-up which may alter his strength, coordination, or 
range of motion".  However, the examiner opined "how ever 
often such flare-ups may occur, what might be the objective 
measurement deviations during such flare-ups is impossible to 
say objectively with any degree of medical certainty".   
 
VA outpatient treatment records dated from May to September 
2002 show continued complaints of pain in the left upper 
extremity. A February 2004 VA examination report noted that 
the veteran had no significant abnormalities or findings 
concerning his left elbow.  

The Board acknowledges the veteran's complaints of an 
increase in his service-connected left elbow disability 
including pain and locking up of his left extremity during 
the January 2001 DRO hearing transcript.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his left elbow disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.71a with respect to the current severity of his residuals 
of left elbow dislocation with traumatic arthritis.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2003).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  


The Board is not free to ignore the effects of pain. An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left elbow disability to 
the extent that would support the assignment of an increased 
rating.  After considering the effects of the pain and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for a higher rating.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Other diagnostic criteria, such as those enumerated in 
Diagnostic Codes 5205 - 5213, allow for the assignment of 
higher disability ratings.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5205 - 5213 (2003).  The veteran does not, 
however, demonstrate criteria such as limitation of 
extension, ankylosis, impairment of supination and pronation, 
or impairment or nonunion of the radius, that would allow for 
a higher or separate compensable rating under these 
diagnostic codes.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259 (1994)(Impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.).

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Codes 5010 - 5206.  The evidence of record -- 
including private treatment records, VA treatment records, 
and VA examination reports -- shows that the veteran's 
residuals of left elbow dislocation with traumatic arthritis 
do not limit his range of motion of the left elbow.  The 
disability does not involve two or more joints.  In addition, 
the evidence of record shows that the veteran does not suffer 
from multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury as it was noted that he could make a 
fist and oppose his thumb as well as remaining fingertips 
satisfactorily during a June 1999 VA examination report.  


The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of left elbow 
dislocation with traumatic arthritis.  Moreover, as discussed 
above, the schedular criteria for higher ratings have not 
been shown.  In addition, it has not been shown that the 
veteran's service-connected residuals of left elbow 
dislocation with traumatic arthritis alone have required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's left elbow disability is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of 
left elbow dislocation with traumatic arthritis.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

In this case, the RO sent the veteran a letters dated in 
August 2001 and April 2003  and also issued a supplemental 
statement of the case (SSOC) dated in March 2004, which 
notified the veteran of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The August 2001 and April 
2003 letters as well as the March 2004 SSOC issued by the RO 
also explicitly informed the veteran about the information 
and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, this 
"fourth element" of the notice requirement comes directly 
from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
No. 01-944 (June 24, 2004) [withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)].

The Board notes that the August 2001 and April 2003 letters 
as well as the March 2004 SSOC issued by the RO were all sent 
to the veteran after the RO's August 1999 rating decision 
that is the basis of the veteran's appeal.  In this case, the 
VCAA was enacted after the original AOJ adjudication of the 
claim in August 1999.  The Court specifically stated in 
Pelegrini v. Principi, No. 01-944 (June 24, 2004) that an 
appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA because an initial AOJ adjudication had already occurred 
when notice of VCAA was not mandated at the time of the 
initial AOJ decision.  

In this case, while the notice provided to the veteran after 
the first AOJ adjudication of the claim, the content of the 
notice provided by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, after notice was provided, the 
veteran's claim for entitlement to an increased evaluation 
for service-connected residuals of left elbow dislocation 
with traumatic arthritis was readjudicated in a supplemental 
statement of the case issued in March 2004.   The Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the August 2001 and April 2003 letters from the RO 
as well as the March 2004 SSOC.             


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2004 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied by the August 2001 and April 2003 
letter as well as the March 2004 SSOC issued by the RO.  


ORDER

Entitlement to an increased evaluation for residuals of 
service-connected left elbow dislocation with traumatic 
arthritis (minor) is denied.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In addition, due to the invalidation of 38 C.F.R. 
§ 19.9(a)(2) by the United States Court of Appeals for the 
Federal Circuit, this case must now also be returned to the 
RO for additional development.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The Board also finds it necessary to have the veteran 
reexamined for purposes of determining whether his claimed 
right shoulder disability was caused by or aggravated by his 
service-connected left shoulder and/or left elbow 
disabilities.  The veteran has asserted that his current 
claimed right shoulder disability was either caused by, or in 
the alternative aggravated by, his current service-connected 
left shoulder and/or left elbow disabilities.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Competent medical 
evidence of record does not adequately address the question 
of whether the veteran's claimed right shoulder disability 
was caused by or aggravated by his service-connected left 
shoulder and/or left elbow disabilities.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examinations without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of his current 
claimed right shoulder disability.  The 
examiner should provide a diagnosis or 
diagnoses of the veteran's current 
claimed right shoulder disability.  For 
each right shoulder diagnosis, the 
examiner must express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed right shoulder 
disability is due to the veteran's 
service-connected left shoulder and/or 
left elbow disabilities, or aggravated by 
the service-connected left shoulder 
and/or left elbow disabilities.  If the 
examiner determines that any diagnosed 
right shoulder disability is aggravated 
by the service-connected left shoulder 
and/or left elbow disabilities, the 
examiner should indicate the extent of 
such aggravation.   The claims folder 
should be made available to the examiner 
for review.

2.  If the veteran's claim remains denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since March 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



